DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments were received on 1/27/2022.  Claims 1-20 are pending where claims 1-20 were previously presented.

Specification
The application addressed the objections to the specification.  In view of the amendments, the respective objections to the specification have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Avati et al [US 2014/0025713 A1] in view of Keymolen et al [US 2018/0181582 A1] in view of Salisbury et al [US 6,330,573].
With regard to claim 1, Avati teaches a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the first processor, facilitate performance of operations (see paragraph [0063]), comprising: 
receiving a request to perform an object storage operation to write to an object, the request identifying the object storage operation, the object storage operation corresponding to a first file of a file storage system, and the object representing data in a first format, wherein the first file represents data in a second format, and wherein the first format differs from the second format (see paragraphs [0034], [0041], [0047], and [0051]-[0060]; the system can receive a request for writing to an object where the request relates to a corresponding file in a file storage system and perform a write operation).
Avati does not appear to explicitly teach creating a second file in the file storage system; performing a write to the second file that corresponds to the object storage operation; and renaming a second name of the second file to a first name of the first file.
Keymolen teaches creating a second file in the file storage system; performing a write to the second file that corresponds to the object storage operation (see Figure 7B and paragraphs [0030] and [0056]-[0058]; the system translate the command into various operations that can include the creation of a second file). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the unified file and object data storage system of Avati to incorporate means to translate commands for objects into file commands and vice versa as taught by Keymolen in order to be able to assess the commands and be able to utilize the commands in an order to preserve their dependency while helping improve overall system performance by allowing operations to occur in parallel and asynchronously since the system doesn’t have to maintain a perfect sync for every operation while ensuring the system will have consistency between each other while allowing for the system to be responsive to user requests instead of potentially waiting for long response times or other slowness based on the commands thus helping to also improve user satisfaction in the system by having their requests provide responses as soon as possible.
Avati in view of Keymolen teach naming (see Keymolen, paragraph [0055]) but does not appear to explicitly teach renaming a second name of the second file to a first name of the first file.
Salisbury teaches renaming a second name of the second file to a first name of the first file (see col 13, line 56 through col 14, line 3; the system can rename the second file as the same name as the first file).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the write commands of Avati in view of Keymolen to incorporate means to replace a file with a new file of the same name as taught by Salisbury in order to protect against write failures by saving a new version of the file with a different name and after the update/save has been successful to delete the original and rename the new file thereby ensuring namespace accuracy while ensuring that any failure doesn’t adversely affect the original file. 

With regard to claim 5, Avati in view of Keymolen and Salisbury teach wherein the object storage operation comprises a first object storage operation, and wherein a second object storage operation to write to the object is performed concurrently with the first object storage operation (see Keymolen, paragraph [0080]; the system can perform various operations in parallel or simultaneously).

With regard to claim 6, Avati in view of Keymolen and Salisbury teach wherein the second object storage operation corresponds to the first file, and wherein performing a write to a third file that corresponds to the second object storage operation is performed concurrently with the performing the write to the second file that corresponds to the object storage operation (see Keymolen, Figure 7C and paragraph [0080]; the 

With regard to claim 7, Avati in view of Keymolen and Salisbury teach wherein the request comprises a first request, and wherein the operations further comprise: while performing the write to the second file that corresponds to the object storage operation, receiving a second request to perform a file system operation to modify the first file; and modifying the first file according to the second request (see Keymolen, Figures 7B and 7C and paragraphs [0057] and [0068]; see the system can receive many operations at different times and be able to perform those operations such that some operations occur while a file is being modified and then other operations such as a delete operation can occur).

With regard to claim 16, this claim is substantially similar to claim 1 and is rejected for similar reasons as discussed above.

With regard to claim 18, Avati in view of Keymolen and Salisbury teach wherein the renaming of the first file is performed after completing the performing the write to the second file (see Salisbury, see col 13, line 56 through col 14, line 3; the system can rename the second file as the same name as the first file).

With regard to claim 19, Avati in view of Keymolen and Salisbury teach wherein the object storage operation to write to the object comprises a PUT operation (see Keymolen, paragraph [0041]; a PUT operation can be used).



Claims 2, 4, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Avati et al [US 2014/0025713 A1] in view of Keymolen et al [US 2018/0181582 A1] and Salisbury et al [US 6,330,573] in further view of Eshel et al [US 2003/0018785 A1].
With regard to claim 2, Avati in view of Keymolen and Salisbury teach all the claim limitations of claim 1 as discussed above.
Avati in view of Keymolen and Salisbury teach wherein the request comprises a first request, wherein the object is a first object, wherein the object storage operation comprises a first object storage operation, and wherein the operations further comprise: receiving a second request to perform a second object storage operation to read from a second object, the object storage operation corresponding to a target file that comprises the first file or a third file of the file storage system (see Avati, paragraphs [0034], [0041], [0047], and [0049]-[0060]; Keymolen, paragraphs [0048] and [0068]; the system can perform various operations including forming a queue of the operations as they are received where one operation can modify a file while another later operation can try to read the file).
Avati in view of Keymolen and Salisbury do not appear to explicitly teach locking the target file with a lock; reading data from the target file; and releasing the lock on the target file.
Eshel teaches locking the target file; reading data from the target file; and releasing the lock on the target file (see paragraphs [0037], [0041], and [0042]; the system can lock the first file based on the read command and release the lock after the command has been performed).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the write commands of Avati in view of Keymolen and Salisbury to incorporate locking means for files as taught by Eshel in order to allow the system to be able to control access to particular files in an ordered manner such that the users of the system have confidence in the integrity and accuracy of the data that is being written to their locked files since no other user can modify that file while also helping to improve throughput and response time by allowing multiple applications to be able to read the same file/object at the same time.

With regard to claim 4, Avati in view of Keymolen and Salisbury teach all the claim limitations of claim 1 as discussed above.
Avati in view of Keymolen and Salisbury do not appear to explicitly teach wherein the operations further comprise: locking the first file after completing the performing the write to the second file; and unlocking the first file after performing the renaming the second name of the second file to the first name of the first file.
Eshel teaches wherein the operations further comprise: locking the first file; and unlocking the first file (see paragraphs [0037], [0041], and [0042]; the system can lock the first file based on the read command that will prevent writes and release the lock at a later time).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the write commands of Avati in view of Keymolen and Salisbury to incorporate locking means for files as taught by Eshel in order to allow the system to be able to control access to particular files in an ordered manner such that the users of the system have confidence in the integrity and accuracy of the data that is being written to their locked files since no other user can modify that file while also helping to improve throughput and response time by allowing multiple applications to be able to read the same file/object at the same time.
Avati in view of Keymolen and Salisbury in further view of Eshel teach wherein the operations further comprise: locking the first file after completing the performing the write to the second file; and unlocking the first file after performing the renaming the second name of the second file to the first name of the first file (see Eshel, paragraphs [0037], [0041], and [0042]; see Keymolen, paragraphs [0043], [0056], and [0058]; see Salisbury, col 13, line 56 through col 14, line 3 and col 15, lines 44-54; the system can utilize priority queues and utilize dependency of object storage operations that may have particular orders that will allow a copy operation to occur (i.e. write to a second file) and another process lock the file which can stay locked until after the renaming operation).

With regard to claim 8, Avati in view of Keymolen and Salisbury teach all the claim limitations of claim 1 as discussed above.
Avati in view of Keymolen and Salisbury teach wherein the request comprises a first request, and wherein the operations further comprise: while performing the write to the second file that corresponds to the object storage operation, receiving a second request to perform a file system operation (see Keymolen, paragraphs [0048] and [0068]; the system can perform various operations including forming a queue of the operations as they are received where one operation can modify a file while another later operation can try to modify the file).
Avati in view of Keymolen and Salisbury do not appear to explicitly teach receiving a second request to perform a file system operation to lock the first file; and locking the first file according to the second request.
Eshel teaches receiving a second request to perform a file system operation to lock the first file; and locking the first file according to the second request (see paragraphs [0037], [0041], and [0042]; the system can lock the first file based on the particular command and lock style and release the lock after the command has been performed).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the write commands of Avati in view of Keymolen and Salisbury to incorporate locking means for files as taught by Eshel in order to allow the system to be able to control access to particular files in an ordered manner such that the users of the system have confidence in the integrity and accuracy of the data that is being written to their locked files since no other user can 

With regard to claim 17, Avati in view of Keymolen and Salisbury teach all the claim limitations of claim 16 as discussed above.
Avati in view of Keymolen and Salisbury do not appear to explicitly teach wherein the operations further comprise: determining whether there is a pre-existing lock on the first file and locking the first file before performing the renaming over the first file with the second file.
Eshel teaches wherein the operations further comprise: determining whether there is a pre-existing lock on the first file and locking the first file before performing the renaming over the first file with the second file (see paragraphs [0061]-[0063], [0037], and [0040]; the system can utilize a pre-fetch command to attempt to establish a lock and will determine if there are conflicts and then lock the file before performing other actions such as renaming).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the write commands of Avati in view of Keymolen and Salisbury to incorporate locking means for files as taught by Eshel in order to allow the system to be able to control access to particular files in an ordered manner such that the users of the system have confidence in the integrity and accuracy of the data that is being written to their locked files since no other user can modify that file while also helping to improve throughput and response time by allowing multiple applications to be able to read the same file/object at the same time.



Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Avati et al [US 2014/0025713 A1] in view of Keymolen et al [US 2018/0181582 A1] and Salisbury et al [US 6,330,573] in further view of Eshel et al [US 2003/0018785 A1] and Yeager et al [US 6,735,770 A1].
With regard to claim 3, Avati in view of Keymolen and Salisbury teach all the claim limitations of claim 1 as discussed above.
Avati in view of Keymolen and Salisbury teach wherein the request comprises a first request, wherein the object storage operation comprises a first object storage operation, and wherein the operations further comprise: receiving, from a device, a second request to perform a second object storage operation to write to a second object, the second object storage operation corresponding to a third file of the file storage system (see Avati, paragraphs [0034], [0041], [0047], and [0049]-[0060]; see Keymolen, paragraphs [0048] and [0068]; the system can perform various operations including forming a queue of the operations as they are received where one operation can modify a file while another operation can try to modify/write to a different file).
Avati in view of Keymolen and Salisbury do not appear to explicitly teach in response to determining that the third file is locked, sending a message to the device indicating that the second object storage operation failed.
Eshel teaches determining that the third file is locked (see paragraphs [0061]-[0063], [0037], and [0040]; the system can utilize a pre-fetch command to attempt to 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the write commands of Avati in view of Keymolen and Salisbury to incorporate locking means for files as taught by Eshel in order to allow the system to be able to control access to particular files in an ordered manner such that the users of the system have confidence in the integrity and accuracy of the data that is being written to their locked files since no other user can modify that file while also helping to improve throughput and response time by allowing multiple applications to be able to read the same file/object at the same time.
Avati in view of Keymolen and Salisbury in further view of Eshel do not appear to explicitly teach in response to determining that the third file is locked, sending a message to the device indicating that the second object storage operation failed.
Yeager teaches in response to determining that the object is locked, sending a message to the device indicating that the operation failed (see col 11, lines 47-58; when a lock attempt was unsuccessful, the system can return an error message).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the locking acquisition process of Avati in view of Keymolen and Salisbury in further view of Eshel to provide means to send error messages as taught by Yeager in order to allow the user understand if a command/operation succeeded or failed thus allowing clients and client systems to act accordingly versus the client or client system making assumptions as to whether they have acquired write locks on files.
Avati in view of Keymolen and Salisbury in further view of Eshel and Yeager teach in response to determining that the third file is locked, sending a message to the device indicating that the second object storage operation failed (see Yeager, col 11, lines 47-58; see Eshel, see paragraphs [0061]-[0063], [0037], and [0040]; see Keymolen, paragraphs [0048] and [0068]; the system can perform various operations including forming a queue of the operations as they are received where one operation can modify a file while another operation can try to modify/write to a different file where the system can attempt to acquire lock and be provided with a failure/error message if the lock was not acquired).

With regard to claim 20, this claim is substantially similar to claim 3 and is rejected for similar reasons as discussed above.



Claims 9, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Avati et al [US 2014/0025713 A1] in view of Eshel et al [US 2003/0018785 A1].
With regard to claim 9, Avati teaches a method, comprising: receiving, by a system comprising a processor, a request to perform an object storage operation to read from an object, the request identifying the object storage operation, and the object storage operation corresponding to a first file of a file storage system (see paragraphs [0034], [0041], [0047], and [0049]-[0060]; a GET command can be used to read from an object corresponding to a first file). 
Avati does not appear to explicitly teach locking, by the system, the first file; reading, by the system, data from the first file; and releasing, by the system, the lock on the first file.
Eshel teaches locking, by the system, the first file; reading, by the system, data from the first file; and releasing, by the system, the lock on the first file (see paragraphs [0037], [0041], and [0042]; the system can lock the first file based on the read command and release the lock after the command has been performed).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the write commands of Avati to incorporate locking means for files as taught by Eshel in order to allow the system to be able to control access to particular files in an ordered manner such that the users of the system have confidence in the integrity and accuracy of the data that is being written to their locked files since no other user can modify that file while also helping to improve throughput and response time by allowing multiple applications to be able to read the same file/object at the same time.

With regard to claim 10, Avati in view of Eshel teach wherein the request comprises a first request, and wherein the operations further comprise: while processing the object storage operation, receiving, by the system, a second request to perform a file system operation to delete the first file; and deleting, by the system, the first file after performing a close file system operation on the file that corresponds to the object storage operation (see Eshel, paragraphs [0037] and [0042]; see [0034], [0041], [0047], and [0049]-[0060]; the system can perform various operations including reading and  

With regard to claim 12, Avati in view of Eshel teach wherein the locking of the first file is performed with a shared mode lock (see Eshel, paragraph [0037]; a shared mode lock is used).

With regard to claim 13, Avati in view of Eshel teach wherein the shared mode lock denies concurrent write access to the first file (see Eshel, paragraph [0037]; a read locks deny concurrent write access).

With regard to claim 14, Avati in view of Eshel teach wherein the shared mode lock permits concurrent read access to the first file (see Eshel, paragraph [0037]; a shared mode lock is used which allows concurrent reads).

With regard to claim 15, Avati in view of Eshel teach wherein the object storage operation to read from the object comprises a GET operation (see Avati, paragraph [0034]; GET operation can be used).



Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Avati et al [US 2014/0025713 A1] in view of Eshel et al [US 2003/0018785 A1] in further view of Blount et al [US 2014/0074802 A1].
With regard to claim 11, Avati in view of Eshel teach all the claim limitations of claims 9 and 10 as discussed above.
Avati in view of Eshel do not appear to explicitly teach wherein the second request is received from a computing device, and wherein the operations further comprise: sending, by the system, a message to the computing device indicating that the first file is deleted before performing the deleting of the first file.
Blount teaches wherein the second request is received from a computing device, and wherein the operations further comprise: sending, by the system, a message to the computing device indicating that the first file is deleted before performing the deleting of the first file (see paragraph [0023]; the system can send a message/acknowledgement for the write/delete operation to the client even though the remote write/delete operation has not actually occurred yet).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the server system’s interaction with write commands of Avati in view of Eshel by allowing caching the write/delete command in cache and immediately returning an acknowledgement to the client while the system is waiting to asynchronously initiate/complete the remote write as taught by Blount in order to free up the client device to perform other tasks and activities instead of wasting time and resources idling for the remote write to actually complete by having the system queue the write and send the acknowledgement thus .

Response to Arguments
Applicant’s arguments (see the fourth paragraph on page 9) with respect to the objections to the specification have been fully considered and are persuasive.  The objections of the specification have been withdrawn.  The application addressed the objections to the specification.  In view of the amendments, the respective objections to the specification have been withdrawn.

Applicant’s arguments (see the last paragraph on page 9 through the last paragraph on page 12) with respect to the rejection(s) of claim(s) s under s have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Avati.  The applicant amended the claims to incorporate new limitations that further clarified the claims in a manner that required further search and consideration of the prior art.  As seen from the 35 USC 103 rejections above, a new reference was found that, when combined, would appear to teach or fairly suggest the claim limitations as recited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        3/1/2022